DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s remarks filed on 01/13/2021. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the metes and bounds of the recited claims are directed to an abstract idea without significantly more. 

Claims 1-3 are directed to a Ledger Server (System), claims 4-11 are directed to a Data Processing Network (System), and claims 12-19 are directed to a Method. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the abstract idea in the claim is to take it as a whole and to observe, in context, how it shows an abstract idea when the computer implementation is removed:
A ledger server comprising: 
a memory (location) storing a service option database (records), 
a settlement journal and a plurality of computer processing instructions; and 
a data processor (individual processing the data) in communication (interacting) with the memory (location), wherein 
the computer processing instructions cause the data processor (individual processing the data) to: 
receive at least one service option initiation message from a first computer server (party), 
each said service option initiation message including a service option identifier and a service option value; 
for each said service option initiation message, save in the service option database (records), a database record comprising the service option identifier in association with the service option value; 
receive at least one service option authorization message from a second computer server (party) distinct from the first computer server (party), 
each said service option authorization message including one of the service option identifiers and an authorization value; 
for each said service option authorization message, validate one of the service option initiation messages by 
(i) locating in the service option database (record) the database record comprising the one service option identifier, and 
(ii) confirming that the service option value in the located database record matches the authorization value; 
update the settlement journal with a settlement journal entry identifying a transfer between a first institution ledger and a second institution ledger in an amount equal to a sum of the service option values of the validated service option initiation messages; and 
provide the first computer server (party) with a settlement message confirming the transfer.
The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by certain methods of organizing human activity. 
For example, the disclosure establishes the context of a third party facilitating the steps and record keeping for a transaction between two entities having accounts. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving, storing, comparing, confirming, validating, and transmitting aspects of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The metes and bounds of the recited claims are directed a method that allows two entities to conduct a secure transaction utilizing a third party to verify transfers, obfuscate accounts and store data. The metes and bounds of the recited claims do not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. computer, ledger, processor, memory, server, communication’s device, and database) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (system), a 

Step 2B. The metes and bounds of the recited claims are is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 4 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, storing, comparing, confirming, validating, and transmitting’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the claims contain mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.




Dependent claim analysis:
Dependent claims 2, 6 and 14 further instruct the servers to confirm, update and transmit information. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 6 and 14 are patent ineligible.
Dependent claims 3, 9 and 17 further instruct the servers to confirm, update and transmit information. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3, 9, and 17 are patent ineligible.
Dependent claims 5 and 13 further confirm, update and transmit information to a second server. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 13 are patent ineligible.
Dependent claims 7 and 15 further instruct the servers to confirm, update and transmit information between entities.  This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 15 are patent ineligible.
Dependent claims 8 and 16 further instruct the servers to confirm, update and transmit information between entities.  This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. 
Dependent claims 10 and 18 further recite “receive a second action notification from the second communications device, the second action notification including the one service option identifier; and transmit the second ledger update request to the ledger server in response to receiving the second action notification, wherein the second ledger update request excludes particulars of the second customer ledger.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 10 and 18 are patent ineligible.
Dependent claims 11 and 19 further instruct the servers to confirm, update and transmit information between entities. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 11 and 19 are patent ineligible.
	Dependent claim 20 further recites “for each said service option authorization message, providing the first computer server with a transaction confirmation message, the transaction confirmation message including the one service option identifier and the authorization value.” This limitation merely describes instructions and data sharing used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 20 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US20180114205) and Irazabal (US20190356674).

Regarding claim 1, Thomas teaches: A ledger server comprising: 
	a memory storing a service option database;
	a settlement journal and;
	a plurality of computer processing instructions; and 
	a data processor in communication with the memory, wherein 
	the computer processing instructions cause the data processor to: 
	receive at least one service option (e.g. payment message for a service provided, i.e. transaction) initiation message from a first computer server ([0067] Referring to FIG. 4, a combined diagram and flowchart illustrates a blockchain distributed network system environment configured for alias mapping according to some embodiments of the invention. In various embodiments, payment messages related to an alias-based transaction are sent to the clearing blockchain discussed above. [0035] A "transaction" or "interaction" refers to any communication between a user and the financial institution or other entity monitoring the user's activities. For example, a transaction may refer to a purchase of goods or services, a return of goods or services, a payment transaction, a credit transaction, or other interaction involving a user's account).
	each said service option initiation message including a service option identifier (e.g., identity of a user) and a service option value (e.g., amount of the transaction) ([0034] "Authentication information" is any information that can be used to identify of a user. [0011] In some embodiments of the invention, the processing device is further configured to execute computer-readable program code to: if the updated net position indicates the third party owes the entity the amount, initiate request of the amount from the third party).
	for each said service option initiation message, save in the service option database (e.g. blockchain, i.e. distributed ledger system) a database record (e.g. stored data on blocks of a blockchain) comprising the service option identifier in association with the service option value ([0039] One well-known application of a block chain is the public 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that messages, instructions, blocks in the blockchain, and smart contracts will contain at least the service option identifier and a service option value.
	receive at least one service option authorization message from a second computer server distinct from the first computer server ([0006] In some embodiments of the invention, the processing device is further configured to execute computer-readable program code to: record settlement between the entity and the second entity on a second distributed ledger different than the distributed ledger).
	each said service option authorization message including one of the service option identifiers and an authorization value ([0007] receive, at a node of a blockchain distributed network, an interaction record associated with an interaction between a payor and a payee, wherein the payor is associated with a payor entity and the payee is associated with a payee entity; determine whether the interaction record is associated with the entity as a payor entity or a payee entity and: if the entity is the payor entity and the third party is the payee entity, debit the net position in the amount of the interaction).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that with each authorization message, there will be an identifier and an authorization value as each credit card account alias is associated with a user account that has a credit limit attached to the file in the database.
	for each said service option authorization message ([0007]), [associate the actions of the] one of the service option initiation messages by
	(i) locating in the service option database the database record comprising the one service option identifier, and ([0069] For example, given a particular set of circumstances, the smart contract may be configured to use a particular alias-token pair for 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that messages, instructions, blocks in the blockchain, and smart contracts will contain at least the service option identifier and a service option value.
	(ii) [executing code, assuming] the service option value in the located database record matches the authorization value ([0005] Embodiments of the invention relate to a system operatively connected with a block chain distributed network for facilitating real-time clearance aggregate tracking and threshold triggering, the system maintained by an entity, wherein the processing device is configured to execute computer-readable program code to: receive, over a network via the network communication interface, an interaction record associated with a first entity and a second entity, wherein clearance and settlement are carried out on separate block chains).
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that messages, instructions, blocks in the blockchain, and smart contracts will contain at least the service option identifier and a service option value and that the system would not proceed if the data was corrupted or didn’t match.
	update the settlement journal with a settlement journal entry identifying a transfer between a first institution ledger (e.g. one blockchain of many, i.e. distributed ledger systems) and a second institution ledger (e.g. one blockchain of many) in an amount equal to a sum of the service option values of the validated service option initiation messages; and (Fig. 1A and 1B, [0004] In some embodiments, the invention is directed to a system for calculating and monitoring a net position between two entities for clearance and settlement on a decentralized block chain. In some embodiments, smart contracts are implemented to track an aggregate amount of the net position and upon reaching a predetermined threshold, trigger settlement between the entities, wherein clearance and settlement are carried out on separate block chains).
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that a payment in full would result in a message containing the reconciliation of accounts.
	provide the first computer server with a settlement message confirming the transfer ([0005] communicate a record of the settlement to the other nodes on the block chain distributed network).

Thomas does not explicitly teach ‘validate’ and ‘confirmation’ however, Irazabal from a same or analogous art teaches: 
	for each said service option authorization message, validate one of the service option initiation messages by ([0045] Before committal to the blockchain, each peer 281-283 may validate the transaction).
	(ii) confirming that the service option value in the located database record matches the authorization value [0044] A chaincode may include the code interpretation of a smart contract, with additional features. As described herein, the chaincode may be program code deployed on a computing network, where it is executed and audited by chain validators together during a consensus process. The chaincode receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested 
	It would be obvious to one skilled in the art before the effective filing date of the claimed
invention to combine the processes of Thomas, with the validation and confirmation of Irazabal. When doing settlement operations and storing data, it is important to have clear, concise and detailed records of approvals and pointers to show where data is stored.
In regards to claims 4 and 12, System claim 4 and Method claim 12 correspond generally to system claim 1, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Thomas teaches: The ledger server according to claim 1, wherein the computer processing instructions further cause the data processor to: 
	update the located database record with a confirmation database entry confirming that the service option value of the located database record matches the authorization value; ([0007] receive, at a node of a blockchain distributed network, an interaction record associated with an interaction between a payor and a payee, wherein the payor is associated with a payor entity and the payee is associated with a payee entity; access a distributed ledger, wherein the distributed ledger is updated based on communications from the block chain distributed network).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	receive a first ledger update request from the first computer server, ([0007] receive, at a node of a blockchain distributed network, an interaction record associated with an 
Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	the first ledger update request including the one service option identifier; ([0007] receive, at a node of a blockchain distributed network, an interaction record associated with an interaction between a payor and a payee, wherein the payor is associated with a payor entity and the payee is associated with a payee entity; access a distributed ledger, wherein the distributed ledger is updated based on communications from the block chain distributed network).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	locate (determine) in the service option database the database record comprising the one service option identifier; ([0007] determine, from the distributed ledger, a net position between the entity and a third party; determine whether the interaction record is associated with the entity as a payor entity or a payee entity and: if the entity is the payor entity and the third party is the payee entity, debit the net position in the amount of the interaction).
confirm that the located database record includes the confirmation database entry ([0040] For example, in the case of a virtual currency transaction, any node within the block chain that creates a transaction can determine within a level of certainty whether the transaction can take place and become final by confirming that no conflicting transactions (i.e., the same currency unit has not already been spent) confirmed by the block chain elsewhere). 
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to locate a database reference or record in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	determine a first transfer amount less than the service option value of the located database record; and ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. If a net position had been calculated, then only one transfer would have been necessary, or possibly none if the net position was low enough not to trigger a settlement).	
Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to determine in one blockchain would be a duplication of parts 
	transmit a first ledger update authorization to the first computer server, wherein ([0017] In some embodiments of the invention, the processing device is further configured to execute computer-readable program code to: update the distributed ledger with the authorization of the transaction).
	the first ledger update authorization includes the one service option identifier and authorizes a first partial transfer in an amount equal to the first transfer amount ([0018] wherein the distributed ledger is updated based on communications from the block chain distributed network; an executable portion configured for determining, from the distributed ledger, a net position between the entity and a third party; an executable portion configured for determining whether the interaction record is associated with the entity as a payor entity or a payee entity).
	In regards to claims 6 and 14, System claim 6 and Method claim 14 correspond generally to system claim 2, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Thomas teaches: The ledger server according to claim 2, wherein the computer processing instructions further cause the data processor to: 
	receive a second ledger update request from the second computer server ([0005] over a network via the network communication interface, an interaction record associated with a first entity and a second entity, wherein the interaction record comprises a previous interaction and a previous net position; extract, from a node of the block chain distributed network).

	the second ledger update request including the one service option identifier; ([0005] wherein the settlement transfer at least reduces the updated net position below the threshold amount; receive validation of the settlement transfer from a predetermined number of other nodes on the block chain distributed network; and communicate a record of the settlement to the other nodes on the block chain distributed network. [0006] the processing device is further configured to execute computer-readable program code to: record settlement between the entity and the second entity on a second distributed ledger different than the distributed ledger).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	locate in the service option database the database record comprising the one service option identifier; ([0045] Various embodiments provide a system operatively connected with a block chain distributed network and for using the block chain distributed network for providing aggregate tracking and threshold triggering. Embodiments receive, at a node of a blockchain distributed network, a transaction record associated with a transaction between a payor and a payee).
Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain would be a duplication of parts to 
	confirm that the located database record includes the confirmation database entry ([0040] For example, in the case of a virtual currency transaction, any node within the block chain that creates a transaction can determine within a level of certainty whether the transaction can take place and become final by confirming that no conflicting transactions (i.e., the same currency unit has not already been spent) confirmed by the block chain elsewhere).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to confirm a record in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	determine a second transfer amount from a difference between the first transfer amount and the service option value of the located database record; and ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. This is because, currently, institutions may be transferring a first amount from the first entity to a second entity and the second entity may be transferring a second amount from the second entity to the first entity. The present invention solves this technical problem commonly found in many modern systems by eliminating the need to calculate multiple settlement amounts by instead tracking and calculating a single net position between two entities and thereby improving the clearance process).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to determine a difference in amounts in one blockchain would 
	transmit a second ledger update authorization to the first computer server, wherein ([0066] Finally, as represented by block 350, the system updates the net position based on the settlement. In some embodiments, the system settles and updates the net position based on one or more thresholds, wherein the amount of the threshold is settled. In some embodiments, the settlement transfer is validated by a predetermined number of other nodes on the block chain distributed network and the record is communicated to the other nodes on the block chain).
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to transmit to one device would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	the second ledger update authorization includes the one service option identifier and ([0066] In other embodiments, upon reaching a threshold amount, the entirety of the net position, even that exceeding the threshold, may be settled between the two entities. In other embodiments, the system settles the net position for an amount that at least reduces the net position so that is below the threshold amount. In yet other embodiments, the system settles the net position for the amount of the threshold upon the threshold being reached).
Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured 
	authorizes a second partial transfer in an amount equal to the second transfer amount ([0009] In some embodiments of the invention, the processing device is further configured to execute computer-readable program code to: compare the updated net position to a predetermined threshold; if the updated net position is greater than the predetermined threshold, initiate settlement of an amount associated with the updated net position).
	In regards to claims 9 and 17, System claim 9 and Method claim 17 correspond generally to system claim 3, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Thomas teaches: The data processing network according to claim 4, further comprising a second communications device, wherein the second computer server is configured to: 
          receive a second credential and a service option confirmation message from the second communications device ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. This is because, currently, institutions may be transferring a first amount from the first entity to a second entity and the second entity may be transferring a second amount from the second entity to the first entity).
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to receive an update or message in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same 
         the service option confirmation message including the one service option identifier and the authorization value; ([0040] For example, in the case of a virtual currency transaction, any node within the block chain that creates a transaction can determine within a level of certainty whether the transaction can take place and become final by confirming that no conflicting transactions (i.e., the same currency unit has not already been spent) confirmed by the block chain elsewhere).
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to include data in one message would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
         determine a second customer ledger from the second credential; ([0034] For example, a system may prompt a user to enter authentication information such as a username, a password, a personal identification number (PIN), a passcode, biometric information (e.g., voice authentication, a fingerprint, and/or a retina scan), an answer to a security question, a unique intrinsic user activity, such as making a predefined motion with a user device. This authentication information may be used to authenticate the identity of the user (e.g., determine that the authentication information is associated with the account) and determine that the user has authority to access an account or system. An "entity" as used herein may be a financial institution.
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that a storage location such a ledger could be determined by doing a search using or associated with at least a user credential.
         update a transaction journal with a transaction journal entry identifying a transfer from the second customer ledger in an amount equal to the authorization value; ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. This is because, currently, institutions may be transferring a first amount from the first entity to a second entity and the second entity may be transferring a second amount from the second entity to the first entity. The present invention solves this technical problem commonly found in many modern systems by eliminating the need to calculate multiple settlement amounts by instead tracking and calculating a single net position between two entities and thereby improving the clearance process).
          Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
          incorporate the one service option identifier and the service option value into the service option authorization message; and ([0067] Referring to FIG. 4, a combined diagram and flowchart illustrates a blockchain distributed network system environment configured for alias mapping according to some embodiments of the invention. In various embodiments, payment messages related to an alias-based transaction are sent to the clearing blockchain discussed above. A customer interface 1610 enables a customer to interact with a financial institution by use of an online banking and/or mobile application (OLB/mobile app) 1615. The customer interface 1610 is configured to operably connect with the bank interface system 1630. The bank interface system 1630 may have an authentication control module 1635 for authenticating the customer's identity with the financial institution through the customer interface 1610. An alias-token map user interface 1645 enables the customer to manage their 
         transmit the service option authorization message to the ledger server, wherein ([0066] Finally, as represented by block 350, the system updates the net position based on the settlement. In some embodiments, the system settles and updates the net position based on one or more thresholds, wherein the amount of the threshold is settled. In some embodiments, the settlement transfer is validated by a predetermined number of other nodes on the block chain distributed network and the record is communicated to the other nodes on the block chain).
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to transmit to one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
         the service option authorization message excludes particulars of the second customer ledger  ([0069] For example, given a particular set of circumstances, the smart contract may be configured to use a particular alias-token pair for completing a payment. Some or all the data stored in the bank database 1660 may be pushed to the DS ledger and smart contract database 1676 that is provided for access by the blockchain network, represented by the other nodes (e.g., financial institutions) in the DS blockchain cloud 1690. In some cases, the bank database 1660 may contain more information for a particular alias-token mapping pair than is pushed to the DS ledger 1676. For example, the alias-token pair may be associated with a customer name, bank name, financial institution name, payment rail, rail fee and/or the like.

		In regards to claims 13 and 20, System claim 13 and Method claim 20 correspond generally to system claim 5, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Thomas teaches: The data processing network according to claim 6, further comprising a first communications device distinct from the second communications device, wherein the first computer server is configured to: 
          receive a first credential and the one service option identifier from the first communications device; ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. This is because, currently, institutions may be transferring a first amount from the first entity to a second entity and the second entity may be transferring a second amount from the second entity to the first entity).
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to receive data in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
         determine a first customer ledger from the first credential; ([0034] For example, a system may prompt a user to enter authentication information such as a username, a password, a personal identification number (PIN), a passcode, biometric information (e.g., voice authentication, a fingerprint, and/or a retina scan), an answer to a security question, a unique intrinsic user activity, such as making a predefined motion with a user device. This 
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that a storage location such a ledger could be determined by doing a search using or associated with at least a user credential.
	associate the first customer ledger with the one service option identifier; ([0005] Embodiments of the invention relate to a system operatively connected with a block chain distributed network for facilitating real-time clearance aggregate tracking and threshold triggering, the system maintained by an entity, the system comprising: a memory device; a network communication interface; and a processing device operatively coupled to the memory device and the network communication interface, wherein the processing device is configured to execute computer-readable program code to: receive, over a network via the network communication interface, an interaction record associated with a first entity and a second entity, wherein the interaction record comprises a previous interaction and a previous net position; extract, from a node of the block chain distributed network).
	transmit the at least one service option initiation message to the ledger server; ([0066] Finally, as represented by block 350, the system updates the net position based on the settlement. In some embodiments, the system settles and updates the net position based on one or more thresholds, wherein the amount of the threshold is settled. In some embodiments, the settlement transfer is validated by a predetermined number of other nodes on the block chain distributed network and the record is communicated to the other nodes on the block chain).
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to transmit to one device would be a duplication of parts to update 
	receive a first action notification from the first communications device, the first action notification including the one service option identifier; ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. This is because, currently, institutions may be transferring a first amount from the first entity to a second entity and the second entity may be transferring a second amount from the second entity to the first entity).
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to receive data in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	transmit the first ledger update request to the ledger server; ([0066] Finally, as represented by block 350, the system updates the net position based on the settlement. In some embodiments, the system settles and updates the net position based on one or more thresholds, wherein the amount of the threshold is settled. In some embodiments, the settlement transfer is validated by a predetermined number of other nodes on the block chain distributed network and the record is communicated to the other nodes on the block chain).
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to transmit data to one device would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	receive the first ledger update authorization from the ledger server; ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. This is because, currently, institutions may be transferring a first amount from the first entity to a second entity and the second entity may be transferring a second amount from the second entity to the first entity).
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to receive data in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	determine the first customer ledger from the first ledger update authorization; ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. If a net position had been calculated, then only one transfer would have been necessary, or possibly none if the net position was low enough not to trigger a settlement).	
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to determine authorization in one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	update a transaction journal with a transaction journal entry identifying the first partial transfer into the first customer ledger; and ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. This is because, 
          Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	transmit to the first communications device a first payment notification confirming the first partial transfer, wherein [0066] Finally, as represented by block 350, the system updates the net position based on the settlement. In some embodiments, the system settles and updates the net position based on one or more thresholds, wherein the amount of the threshold is settled. In some embodiments, the settlement transfer is validated by a predetermined number of other nodes on the block chain distributed network and the record is communicated to the other nodes on the block chain).
         Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the ability to update one blockchain would be a duplication of parts to update another blockchain or database or computer processor. If a processor can be configured to perform an action, it can be configured to perform the same action multiple times. The same function can be done many times and would be obvious to modify in order to do so.
	the at least one initiation message and the first ledger update request exclude the first credential and exclude particulars of the first customer ledger ([0069] For example, given a particular set of circumstances, the smart contract may be 
          Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the smart contract can be configured to include or exclude details in the messages that it authorizes to be transmitted.
	In regards to claims 15, System claim 15 corresponds generally to system claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10, Thomas teaches: The data processing network according to claim 9, wherein the second computer server is further configured to: 
	receive a second action notification from the second communications device, ([0005] receive, over a network via the network communication interface, an interaction record associated with a first entity and a second entity).
	the second action notification including the one service option identifier; and ([0005] wherein the interaction record comprises a previous interaction and a previous net position; extract, from a node of the block chain distributed network, the previous net position associated with the first entity and the second entity recorded on a block of the block chain distributed network; calculate an updated net position based on the interaction record associated with the first entity and the second entity).
	transmit the second ledger update request to the ledger server in response to receiving the second action notification, wherein ([0005] and communicate a record of the settlement to the other nodes on the block chain distributed network).
	the second ledger update request excludes particulars of the second customer ledger ([0069] For example, given a particular set of circumstances, the smart contract may be configured to use a particular alias-token pair for completing a payment. Some or all the data stored in the bank database 1660 may be pushed to the DS ledger and smart contract database 1676 that is provided for access by the blockchain network, represented by the other nodes (e.g., financial institutions) in the DS blockchain cloud 1690. In some cases, the bank database 1660 may contain more information for a particular alias-token mapping pair than is pushed to the DS ledger 1676. For example, the alias-token pair may be associated with a customer name, bank name, financial institution name, payment rail, rail fee and/or the like.
          Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the smart contract can be configured to include or exclude details in the messages that it authorizes to be transmitted.
	In regards to claims 18, System claim 18 corresponds generally to system claim 10, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 11, Thomas teaches: The data processing network according to claim 9, further comprising a first communications device distinct from the second communications device, wherein the first computer server is configured to: 
	receive a first credential and the one service option identifier from the first communications device; ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. This is because, currently, institutions may be 
	determine a first customer ledger from the first credential; ([0034] For example, a system may prompt a user to enter authentication information such as a username, a password, a personal identification number (PIN), a passcode, biometric information (e.g., voice authentication, a fingerprint, and/or a retina scan), an answer to a security question, a unique intrinsic user activity, such as making a predefined motion with a user device. This authentication information may be used to authenticate the identity of the user (e.g., determine that the authentication information is associated with the account) and determine that the user has authority to access an account or system. An "entity" as used herein may be a financial institution.
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that a storage location such a ledger could be determined by doing a search using or associated with at least a user credential.
	associate the first customer ledger with the one service option identifier; ([0005] Embodiments of the invention relate to a system operatively connected with a block chain distributed network for facilitating real-time clearance aggregate tracking and threshold triggering, the system maintained by an entity, the system comprising: a memory device; a network communication interface; and a processing device operatively coupled to the memory device and the network communication interface, wherein the processing device is configured to execute computer-readable program code to: receive, over a network via the network communication interface, an interaction record associated with a first entity and a second entity, wherein the interaction record comprises a previous interaction and a previous net position; extract, from a node of the block chain distributed network).
	receive the second ledger update authorization from the ledger server; ([0048] This type of configuration provides a more efficient process for interaction between 
	determine the first customer ledger from the one service option identifier; ([0034] For example, a system may prompt a user to enter authentication information such as a username, a password, a personal identification number (PIN), a passcode, biometric information (e.g., voice authentication, a fingerprint, and/or a retina scan), an answer to a security question, a unique intrinsic user activity, such as making a predefined motion with a user device. This authentication information may be used to authenticate the identity of the user (e.g., determine that the authentication information is associated with the account) and determine that the user has authority to access an account or system. An "entity" as used herein may be a financial institution.
	Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that a storage location such a ledger could be determined by doing a search using or associated with at least a user credential.
	update a transaction journal with a transaction journal entry identifying the second partial transfer into the first customer ledger; and ([0048] This type of configuration provides a more efficient process for interaction between institutions as the number of settlements between the institutions may be drastically reduced. This is because, currently, institutions may be transferring a first amount from the first entity to a second entity and the second entity may be transferring a second amount from the second entity to the first entity. The present invention solves this technical problem commonly found in many modern systems by eliminating the need to calculate multiple settlement amounts by instead tracking and calculating a single net position between two entities and thereby improving the clearance process).
	transmit to the first communications device a second payment notification confirming the second partial transfer, wherein ([0005] and communicate a record of the settlement to the other nodes on the block chain distributed network).
	the second ledger update request excludes the first credential and excludes particulars of the first customer ledger ([0069] For example, given a particular set of circumstances, the smart contract may be configured to use a particular alias-token pair for completing a payment. Some or all the data stored in the bank database 1660 may be pushed to the DS ledger and smart contract database 1676 that is provided for access by the blockchain network, represented by the other nodes (e.g., financial institutions) in the DS blockchain cloud 1690. In some cases, the bank database 1660 may contain more information for a particular alias-token mapping pair than is pushed to the DS ledger 1676. For example, the alias-token pair may be associated with a customer name, bank name, financial institution name, payment rail, rail fee and/or the like.
          Examiner considers that one of ordinary skill in the art, from reading the reference, would understand that the smart contract can be configured to include or exclude details in the messages that it authorizes to be transmitted.
	In regards to claims 19, System claim 19 corresponds generally to system claim 11, and recites similar features in system form, and therefore is rejected under the same rationale.


Response to Arguments
	Applicant argues on page 12-16 of the response concerning the 35 U.S.C 112 rejection. Examiner finds applicant’s arguments persuasive and has removed the rejection.

Applicant's other arguments filed 01/13/2021 have been fully considered but they are not persuasive.

	Applicant argues on pages 28-34 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of computer implemented means, the claims are concerned with accelerating work through the use of incentive contracts. Which falls clearly within the scope of certain methods of organizing human activity.
	Examiner notes that though using the word ‘invention’, Applicant is aware of the thrust of the invention as it was the Examiner’s intent to not imply invention but to say “the metes and bounds of the recited claims.” It is apparent to one of ordinary skill that the disclosure establishes the context of a third party facilitating the steps and record keeping for a transaction between two entities having accounts. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving, storing, comparing, confirming, validating, and transmitting aspects of certain methods of organizing human activity” and “The metes and bounds of the recited claims are directed to a method that allows two entities to conduct a secure transaction utilizing a third party to verify transfers, obfuscate accounts and store data.” The metes and bounds of the recited claims do not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea.”
	Further, Examiner notes that the court cases referenced by the applicant in the arguments were not the basis for the 101 rejection rather 2019 PEG guideline.

	Applicant argues on pages 34-39  of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A-prong 1 comparing Applicant’s claims to a multitude of recited court cases that have no bearing upon the metes and bounds of the recited claims.	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant

	Applicant argues on pages 39-41 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A-prong 2 by claiming the additional elements amount to significantly more than the judicial exception.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of manipulating data storage and data transfer that facilitate the specific work assignments for a business transaction and the recording of said transactions in a ledger.
	Applicant’s specification clearly recites “[0004] This patent application discloses a ledger server, a data processing network, and an associated method in which the ledger server receives service option initiation messages (notifying of a service option selection) and service option authorization messages (notifying of authorization of a service option) from separate and distinct computer servers, and effects a transfer between institution ledgers that are associated with the respective computer servers after validating the initiation messages from the authorization messages. In this context, a service option may include, but is not limited to, goods and/or services that are available from a merchant.”
	The claims as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a whole does not integrate 
	Applicant argues on page 42-45 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2B.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has only recited claimed elements and has not demonstrated how the claim recites additional elements or a combination of elements that amount to significantly more than the judicial exception. 
	Applicant argues on pages 16-28 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. The
applicant’s arguments have been carefully considered and responded to:

a) 	In response to applicant's argument that “the solution claimed in independent claims 1,4 and 12 is not a combination of prior art elements according to their established functions”; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner has shown in each case, how each element has been mapped to a corresponding element in the claims and how each element reasonably reads to the recited claimed limitations.



b) In response to applicant’s argument that “the Office Action fails to demonstrate that the person of ordinary skill would have been prompted to combine the elements of the cited references in the manner defined by independent claims 1,4 and 12” or in other words, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of Thomas and Irazabal is reasonable as Examiner utilizes Irazabal to remedy the lack of teaching by Thomas in reference to validating and confirming which is a reasonable use of the combination of recited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685